ACCEPTED
                                                                                                               01-15-00252-CV
                                                                                                   FIRST COURT OF APPEALS
                                                                                                             HOUSTON, TEXAS
                                                                                                          4/14/2015 5:18:53 PM
                                                                                                  3/16/20158:15:07 PM
                                                                             Chris Daniel - District Clerk CHRISTOPHER
                                                                                                           Harris County   PRINE
                                                                                                 Envelope No . 4520785   CLERK
                                                                                              By: Phyllis Washington
                                                                                          Filed : 3/16/2015 8:15:07 PM

                                     No. 2008-48663
                                                                              FILED IN
                                                                       1st COURT OF APPEALS
                                                                           HOUSTON, TEXAS
ALZO PREY EAR, ET AL.                         §                        4/14/2015 5:18:53 PM
                                                      IN THE 28 I ST JUDICIAL
                                              §                        CHRISTOPHER A. PRINE
                                              §                                Clerk
                                              §
VS.                                           §       DISTRICT COURT OF
                                              §
KUMAR KANDSASMY AND                           §
ADVANCED PLATINUM                             §
SOLUTIONS, INC.                               §       HARRIS COUNTY, TEXAS



                                 NOTICE OF APPEAL



TO THE HONORABLE JUDGE OF SAID COURT:

       ALZO PREYEAR, Plaintiff in the above-entitled and numbered cause, hereby

gives notice of a desire to appeal to the Court of Appeals for the First Supreme Judicial

District of Texas, by attraction, from the Final Judgment in this cause rendered on the 2nd

day of January, 2015 .

                                              Respectfully submitted,

                                          By: /5/ Joseph R. Willie, II, D.D.S. , J.D.
                                             Joseph R. Willie, II, D.D.S., J.D.
                                             4 15 I Southwest Freeway, Suite 490
                                              Houston, Texas 77027
                                             (7 I 3) 659-7330
                                              (713) 599-1659 (FAX)
                                              SBOT# 2 I 633500
                                             attyjrwii@wisamlawyers.com

                                              ATTORNEY FOR APPELLANT
                                              ALZO PREY EAR
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served
via e-service to Lori A. Hood, 919 Milam Street, Suite 1700, Houston, Texas 77002 and
Jeffery A. Addicks, 3040 Post Oak Boulevard, Suite 1020, Houston, Texas 77056, on the
16th day of March, 2015.

                                             /s/ Joseph R. Willie, II. D.D.S., J.D.
                                             Joseph R, Willie, 11, D.D.S., J,D,